--------------------------------------------------------------------------------

Exhibit 10.1

 

OMNIBUS AGREEMENT

 

THIS OMNIBUS AGREEMENT (this “Agreement”) is made effective as of September 5,
2018 (the “Effective Date”), and is entered into by and between TANGIERS
INVESTMENT GROUP, LLC, a Delaware limited liability company (“Tangiers”), and
OROPLATA RESOURCES, INC., a Nevada corporation (the “Company”). For purposes of
this Agreement, Tangiers and the Company may be referred to individually as a
“Party,” and collectively as the “Parties.”

 

RECITALS

 

A.The Company has previously issued to Tangiers the following convertible
promissory notes: (i) the convertible promissory note dated February 16, 2017 in
the face amount of $250,000 and outstanding principal sum of $156,000 (the
“February 2017 Note”) and (ii) the convertible promissory note dated July 25,
2017 in the face amount of $550,000 and outstanding principal sum of $402,600
(the “July 2017 Note, and collectively with the February 2017 Note, the
“Notes”). 

 

B.Craig Alford, the former chief executive officer of the Company, previously
entered into share purchase agreements (the “Share Purchase Agreements”) with
Tangiers whereby Tangiers agreed to purchase 5,600,000 shares of the Company’s
common stock (the “Share Purchase Shares”).  

 

C.On February 16, 2017, the Company and Tangiers cancelled 2,000,000 shares of
the Share Purchase Shares. For purposes of clarity, as of the date of this
Agreement, Tangiers and the Company warrant and represent that 3,600,000 shares
of the Share Purchase Shares are in Tangiers’ name. The Company is uncertain as
to the validity of the issuance of such Share Purchase Shares and to resolve
such uncertainties the Company has requested that the Share Purchase Shares be
canceled.  

 

D.The Parties are entering into this Agreement to amend the Notes and to cancel
the Share Purchase Shares according to the terms and conditions set forth
below. 

 

NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.Extension of Maturity Date. The Notes are hereby amended to extend the
Maturity Date (as defined in the Notes) until June 30, 2019. 

 

2.Extension Warrants. As consideration for Tangiers agreeing to extend the
Maturity Date, the Company shall issue to Tangiers 2,000,000 five (5) year
cashless warrants to purchase shares of the Company’s common stock (“Common
Stock”) at an exercise price of $0.10 per share (the “Extension Warrants”). 

 

3.Prepayment of Notes. The Notes are hereby amended to permit the prepayment of
the Notes prior to the Maturity Date upon a Qualifying Equity Raise at a price
equal to 150% of the then outstanding principal amount of the Notes, plus any
accrued interest and fees then owing on the Notes. For purposes of this Section
3, a “Qualifying Equity Raise” means an equity raise by the Company whereby the
Company receives gross proceeds of at least two million dollars ($2,000,000) in
a single transaction, provided that the actual $2,000,000 may be funded in
multiple tranches. The Company shall provide Tangiers with reasonable evidence
that the two million dollars ($2,000,000) has been fully funded and, in the
event it cannot provide such evidence, it shall not be permitted to prepay the
Notes without the consent of Tangiers, which consent may be withheld, delayed or
denied in Holder’s sole and absolute discretion. In connection with the closing
of any Qualifying Equity Raise, and provided the terms of this Section 3 have
been met, the Company shall provide Tangiers with at least ten (10) business
days’ notice whereby Tangiers may elect to convert all or part of the Notes
prior to prepayment. 

 

4.Maximum Conversion. Beginning on the Effective Date and ending on the Maturity
Date, Tangiers shall not be permitted, in any thirty (30) day period, to convert
from the outstanding principal and accrued interest on the Notes an amount
exceeding the greater of (i) 20% of the total dollar trading volume of the
Company’s Common Stock in the last twenty (20) trading days or (ii) one hundred
thousand dollars ($100,000). 

 

5.Lock-up of all Conversions. Tangiers agrees not to convert any of the
outstanding principal of the Notes or exercise any warrants previously issued to
it until thirty (30) days after the Effective Date (the “Lock-up”). In exchange
for the Lock-up, the Company shall issue to Tangiers 250,000 five (5) year
cashless warrants with an exercise price of $0.15 per share (the “Lock-up
Warrants”) 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



 

 

6.Cancellation of the Share Purchase Agreements. Within ten (10) business days
of the Effective Date, Tangiers shall return the Share Purchase Shares issued in
conjunction with the Share Purchase Agreements to the Company for cancellation.
Immediately upon such cancellation, the Company shall issue to Tangiers, in
exchange for such cancellation, 3,600,000 five (5) year cashless exercise
warrants with an exercise price of $0.01 per share (the “Share Purchase
Warrants”).  

 

7.Transfer Agent Letter. Contemporaneously with the execution of this Agreement,
the Company shall issue new irrevocable transfer agent instructions covering the
Notes and any warrants issued to Tangiers (previously or in connection with this
Agreement). Such instructions shall ensure that an amount of Common Stock equal
to five times the amount of Common Stock that could be issued to Tangiers under
the Notes and Warrants as of the Effective Date is reserved for Tangiers by the
Company. 

 

8.Waiver of Restrictions. The conversion restrictions set forth in Section 4 and
Section 5 shall terminate upon the occurrence of any of the following events:
(a) the closing price of the Company’s Common Stock is below $.06 for five (5)
consecutive trading days; (b) the average closing price of the Company’s Common
Stock in any twenty (20) day trading period is less than $.10; (c) the closing
price of the Company’s Common Stock is above $.40 for five (5) consecutive
trading days; or (d) any uncured Event of Default (as defined in the Notes and
further defined in Section 10 below) that occurs after the Effective Date.  

 

9.Variable Conversion Price. Upon the occurrence of any of the following events:
(a) the closing price of the Company’s Common Stock is below $.06 for five (5)
consecutive trading days or (b) the average closing price of the Company’s
Common Stock in any twenty (20) day trading period is less than $.10, then
Tangiers shall have the right, at its sole option, to immediately adjust the
Conversion Price of the Notes to the lower of: (a) the Conversion Price or (b)
the Default Conversion Price (as defined in Section 2.00(c) of the Notes).  

 

10.New Warrants. The Extension Warrants, the Share Purchase Warrants, and
Lock-up Warrants (the “New Warrants”) shall be subject to mandatory cashless
exercise at the request of the Company if the closing price for the common stock
is greater than $.30 for twenty (20) consecutive trading days and the Common
Stock underlying the New Warrants are eligible for resale by Tangiers pursuant
to valid registration statement or may be sold pursuant to Rule 144, provided
that such mandatory exercise would not result in Tangiers beneficially owning
more than 9.99% of the then total outstanding shares of the Company. A form of
the New Warrants is set forth as Exhibit A. 

 

11.Waiver of Default. Tangiers waives all currently outstanding conditions of
default and associated default remedies, subject to the terms and conditions
contained in Section 9 of this Agreement, in the Notes as of the Effective Date,
if any. Furthermore, any and all references in the Notes pertaining to “Right of
First Refusal” are hereby removed in their entirety. Lastly, notwithstanding
Section 2.00 of the Notes, the Company shall not be in default on of its
obligations under the Notes unless it has received written notice of such
default from Tangiers and at least ten (10) business days to cure such default,
provided, however, in the case of conversion default, the cure period shall only
be three (3) business days. 

 

12.Proof of Payments for Claims. Within ten (10) business days of the Effective
Date, the Company shall provide supporting documentation that demonstrate that
all currently due mining claims held by the Company, including any county fees,
have been paid in full.  

 

13.Entire Agreement. This Agreement constitutes the entire agreement among the
Parties and supersedes and cancels any prior agreements, representations,
warranties, or communications, whether oral or written, between the Parties
relating to the subject matter hereof. 

 

14.Governing Law. California law, without regard to conflict or choice of law
principles, shall govern the construction and interpretation of this Agreement.
 

 

15.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or supplemented except pursuant to an instrument in writing signed by
each Party, except that either Party may waive any obligation owed to such Party
by the other Party under this Agreement, provided such waiver is in writing. The
waiver by either Party of a breach of any provisions of this Agreement shall not
operate or be construed as a waiver of any subsequent breach. 

 

16.Severability. If any provision of this Agreement as applied to any Party or
to any circumstance shall be found by a court of competent jurisdiction to be
void, invalid or unenforceable, the same shall in no way affect any other
provision hereof, the application of any such provision in any other
circumstance, or the validity or enforceability of this Agreement, and any
provision that is found to be void, invalid or unenforceable shall be curtailed
and limited only to the extent necessary to bring such provision within the
requirements of the law. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

 

17.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart to this Agreement. 

 

18.Binding Effect. This Agreement shall be binding upon and inure to the
benefits of the Parties and their respective legal representatives, executors,
administrators, successors and assigns provided that no such assignment or
transfer shall relieve the Parties from any of their obligations hereunder.  

 

19.Construction. Whenever used in this Agreement, the terms “including,”
“include,” “includes” and the like are not intended as terms of limitation, and,
hence, shall be deemed to be followed by “without limitation.” 

 

20.No Other Changes to Agreements. Except as amended and/or modified by this
Agreement, the Notes and any other Agreements between the Parties (the “Other
Agreements”) remain unchanged and in effect. In the event of any conflict
between the provisions of this Agreement and the provisions of the Notes and the
Other Agreements, the provisions of this Agreement shall prevail. Whether or not
specifically amended by the provisions of this Agreement, all of the terms and
provisions of the Notes or Other Agreements are hereby amended to the extent
necessary to give effect to the purpose and intent of this Agreement. 

 

21.Further Assurances. Each of the Parties shall execute and deliver any and all
further documents or instruments and/or do such other acts as the other Parties
may deem necessary, desirable or proper to carry out the purposes of this
Agreement. 

 

(Signature Page Follows Immediately)

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Parties have duly executed this Omnibus Agreement as of
the Effective Date.

 

“THE COMPANY”

“TANGIERS”

 

 

Oroplata Resources, Inc.,

a Nevada corporation

 

 

By: /s/ Douglas Cole

Douglas Cole

Chief Executive Officer

 

Tangiers Investment Group, LLC,

a Delaware limited liability company

 

 

By: /s/ Micheal Sobeck

Michael Sobeck

Managing Member

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



 

 

Exhibit A

Form of Warrant

(Attached)

--------------------------------------------------------------------------------

5